DETAILED ACTION
This Office Action is in response to the application filed on October 12, 2018. Claims 1-15 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “partition unit configured to…”, “coding unit configured to…”, and “prediction unit configured to…” in claims 1-2. Accordingly, the corresponding claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Claim limitation “partition unit configured to…” of claim 1 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “configured to partition a current frame into a plurality of segments” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier of the type that one of ordinary skill in the art at the time of the invention would understand to denote a type of structural device with a generally understood meaning.
Claim limitation “coding unit configured to” of claim 1 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “configured to code a current spatial block at a boundary of a segment included among the plurality of segments by deriving at least one new temporal motion information predictor candidate from a reference frame” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier of the type that one of ordinary skill in the art at the time of the invention would understand to denote a type of structural device with a generally understood meaning.
Claim limitation “prediction unit configured to…” of claim 2 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “configured to derive the at least one new temporal motion information predictor candidate for the current spatial block from the reference frame when spatial neighbor blocks are unavailable for the current spatial block at the boundary of the segment of the current frame” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier of the type that one of ordinary skill in the art at the time of the invention would understand to denote a type of structural device with a generally understood meaning.
A review of the specification shows that, for the “partition unit configured to…” limitation described above, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Partition unit 104 of electronic device 102, which may be embodied by hardware or software, e.g., a process running in a processor (see application pp. 15, 21, 22), and equivalents thereof.
A review of the specification shows that, for the “coding unit configured to…” limitation described above, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Coding unit 106 of electronic device 102, which may be embodied by hardware or software, e.g., a process running in a processor (see application pp. 15, 21, 22), and equivalents thereof.
A review of the specification shows that, for the “prediction unit configured to…” limitation described above, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Prediction unit 108 of electronic device 102, which may be embodied by hardware or software, e.g., a process running in a processor (see application pp. 15, 21, 22), and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2020/0169726 (“Kim”) which corresponds to a foreign priority application dated April 8, 2016.
With respect to claim 1, Kim teaches 
An electronic device for coding a segment of an inter frame (see Figs. 1-2, 11, 22, Abstract, showing and describing an apparatus for encoding/decoding frames (and tiles of frames) of video using inter prediction, i.e., an electronic device for coding a segment of an inter frame), the electronic device comprising:
a partition unit configured to partition a current frame into a plurality of segments (see Fig. 11, ¶¶10, 59, 385-386, describing partitioning a picture, i.e., current frame, into tiles, i.e., a plurality of segments and ¶¶602-606, 637, describing that this partitioning may be implemented as a program stored in memory and executed by a computer, i.e., a partition unit); and
a coding unit configured to code a current spatial block at a boundary of a segment included among the plurality of segments by deriving at least one new temporal motion information predictor candidate from a reference frame (see ¶¶328-329, 337, 346, 349, describing that available spatial neighbor candidate blocks of a target, i.e., current, block are added to a merge candidate list for that block, but that a spatial neighbor candidate may be unavailable where it is located outside of the boundary of a tile of the plurality of tiles (i.e., the current block is at the boundary of the tile – see Fig. 9, ¶¶235-236, 320-327), and where there are not enough available candidates, e.g., because they are located at a boundary and have neighbors outside the boundary, the coder may derive a new temporal motion information predictor candidate (from a reference frame – see ¶¶23, 225, 227, 230-233, 294); see also ¶¶602-606, 637, describing that this coding may be implemented as a program stored in memory and executed by a computer, i.e., a coding unit).
With respect to claim 2, Kim additionally teaches: 
further comprising a prediction unit configured to derive the at least one new temporal motion information predictor candidate for the current spatial block from the reference frame when spatial neighbor blocks are unavailable for the current spatial block at the boundary of the segment of the current frame (see citations and arguments with respect to claim 1 above, describing deriving the at least one new temporal motion information predictor candidate for the current spatial block from the reference frame when spatial neighbor blocks are unavailable for the current spatial block at the boundary of the segment of the current frame and ¶¶304, 307, 316, describing that this is done in the prediction process and ¶¶602-606, 637, describing that this prediction may be implemented as a program stored in memory and executed by a computer, i.e., a prediction unit).
With respect to claim 10, claim 10 recites the elements of claim 1 in method form rather than device form. Accordingly, the disclosure recited with respect to claim 1 also applies to claim 10.
With respect to claim 11, claim 11 recites the elements of claim 2 in method form rather than device form. Accordingly, the disclosure recited with respect to claim 2 also applies to claim 11.
Claim Rejections - 35 USC § 103
Claims 3-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of U.S. Patent Publication No. 2015/0010082 (“Iwata”).
With respect to claim 3, Kim discloses the invention substantially as claimed. As detailed above, Kim teaches each and every element of independent claim 1. Kim also teaches: 
wherein the prediction unit is configured to derive the at least one new temporal motion information predictor candidate based on a temporal block of the reference frame (see citations and arguments with respect to claim 1 above, describing deriving new temporal candidates based on temporal blocks of a reference frame)… spatial neighbor blocks which are unavailable for the current spatial block at the boundary of the segment of the current frame (see citations and arguments with respect to claim 1 above, describing that the new temporal candidates are derived when the spatial neighbor blocks are unavailable for the target block at the boundary
Kim does not explicitly disclose wherein the temporal block is derived from the reference frame for the spatial neighbor blocks.
However, in the same field of endeavor, Iwata discloses: 
… wherein the temporal block is derived from the reference frame for the spatial neighbor blocks … for the current spatial block … (see Fig. 4, ¶¶108-109, showing and describing that it was known for temporal candidates of a block to be derived from co-located block in a reference frame of a neighboring spatial candidate, e.g., BL_1 and BL_2, i.e., from the reference frame for spatial neighbor blocks for the current block).
Kim discloses that certain spatial neighbor candidates may be unavailable, and in such a case temporal candidates may be added to complete the candidate list (see citations above). Kim describes the use of multiple temporal candidates (see ¶¶33, 278), but does not explicitly describe the use of temporal candidates that are co-located blocks of spatial neighbors to the current block, e.g., the unavailable spatial neighbors. At the time of filing, one of ordinary skill would have been familiar with temporal candidates for use in merge candidate list prediction and have understood that, as evidenced by Iwata, such candidates may include the co-located blocks of spatial neighbors to the current block, e.g., including the co-located block of the unavailable spatial neighbors. Accordingly, to one of ordinary skill in the art at the time of filing adding such co-located neighbor blocks (including the co-located block of the unavailable spatial neighbor) as candidates in the candidate list of Kim when spatial candidates are unavailable would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include adding co-located neighbor blocks (including the co-located block of the unavailable spatial 
With respect to claim 4, Kim discloses the invention substantially as claimed. As described above Kim in view of Iwata discloses all the elements of dependent claim 3. Kim/Iwata additionally discloses: 
wherein the at least one new temporal motion information predictor candidate is derived, by the prediction unit, based on a block matching technique, wherein the prediction unit indicates a location of the temporal block of the at least one new temporal motion information predictor candidate based on a syntax and inform the coding unit of the predicted location (see citations and arguments with respect to claims 1 and 3 above describing at least one new temporal motion information predictor candidate is derived, by the prediction unit, Kim ¶123, describing that block matching techniques may be used, and Kim ¶¶279, describing that reference picture indices, i.e., syntax, may be used to inform the decoder of the location of candidates, e.g., including the at least one new temporal candidate described above).
The reasons for combining the cited prior art with respect to claim 3 also apply to claim 4.
With respect to claim 5, Kim discloses the invention substantially as claimed. As described above Kim in view of Iwata discloses all the elements of dependent claim 3. Kim/Iwata additionally discloses: 
wherein the temporal block is one of a collocated temporal block, a collocated temporal sub-block, a non-col located temporal block, and a non-col located temporal sub-block (see citations and arguments with respect to claim 1 above, describing that the temporal block may be a collocated temporal block).
The reasons for combining the cited prior art with respect to claim 3 also apply to claim 5.
With respect to claim 6, Kim discloses the invention substantially as claimed. As described above Kim in view of Iwata discloses all the elements of dependent claim 3. Kim/Iwata additionally discloses: 
wherein the electronic device further comprises a memory configured to store motion information of the temporal block (see Kim ¶¶36, 629-631, describing a memory for storing the motion candidate list, i.e., motion information of the temporal block); and
the prediction unit is further configured to determine at least one temporal motion information predictor candidate for a spatial block for one of other segments of the current frame and segments of other frames based on the stored motion information when the spatial neighbor blocks are unavailable (see citations and arguments with respect to claim 1 above, and Kim ¶¶351-355, describing that when spatial neighbor blocks are unavailable and more candidates are needed to fill the list, combined temporal candidates may be added which can use motion information from the list (which as detailed above are stored) and motion information of other segments/frames (e.g., L0 and L1 motion information may be combined)).
The reasons for combining the cited prior art with respect to claim 3 also apply to claim 6.
With respect to claim 12, claim 12 recites the elements of claim 3 in method form rather than device form. Accordingly, the disclosure recited with respect to claim 3 also applies to claim 12.
With respect to claim 13, claim 13 recites the elements of claim 4 in method form rather than device form. Accordingly, the disclosure recited with respect to claim 4 also applies to claim 13.
Claim Rejections - 35 USC § 103
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of U.S. Patent Publication No. 2015/0156501 (“Hannuksela”).
With respect to claim 7, Kim discloses the invention substantially as claimed. As detailed above, Kim teaches each and every element of independent claim 1. Kim additionally teaches:
wherein the electronic device is configured to add the at least one new temporal motion information predictor candidate… in a merge list when a merge mode of motion information coding is applied by the coding unit (see citations and arguments with respect to claim 1 above describing that the electronic device adds the at least one new temporal motion information predictor candidate and ¶¶342, 346, 349, describing that this is done in a merge mode coding of motion information at the coding unit).
Kim does not explicitly disclose where in the list candidates should be added, e.g., add the at least one new temporal motion information predictor candidate at one of a start position, an end position, and a customized position in a merge list.
However, in the same field of endeavor, Hannuksela discloses: 
… add the at least one new [] candidate at one of a start position, an end position, and a customized position in a merge list … (see ¶358, describing that it was known to add additional candidates to a merge candidate list at the end of the merge list, e.g., at an end position in a merge list).
At the time of filing, one of ordinary skill would have been familiar with adding candidates to a merge candidate list and have understood that, as evidenced by Hannuksela, one place such candidates could be added at the end of the merge list. Accordingly, to one of ordinary skill in the art at the time of filing adding the new temporal candidates of Kim at the end of Kim’s merge list, as taught by Hannuksela, would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include adding the new temporal candidates at the end of the merge list in the merge mode coding of Kim as taught by Hannuksela.
Allowable Subject Matter
Claims 8-9 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although it is known in the art to use stored CABAC context models and update them during the coding process, the relevant prior art fails to disclose determining a CABAC context at the start of the tile/segment of the current frame based on a stored CABAC context model of a temporal block of the reference frame from which the new temporal motion information predictor candidate was added, updating that context based on the stored context model of that particular temporal block of the reference frame from which the new temporal motion information predictor candidate was added, wherein the temporal block was derived from the reference frame at the start of the tile/segment of the current frame, and (when the location of the temporal block is not identified directly when the temporal block is derived from the reference frame by searching a temporal region for the temporal bock with the best CABAC context model) indicate a location of that particular temporal block for updating the context within a first CTU of a non-first tile/segment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/LINDSAY J UHL/               Examiner, Art Unit 2481